DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
The foreign priority document No.2019-142340 filed on August 01, 2019 in Japan has been received and it is acknowledged.

Claim Objections
Claims 2, 3, and 6 are objected to because of the following informalities:  
The limitation “thickness continuously decreasing toward the first area” in claim 2 should be amended to read “thickness continuously decreasing toward the first area of the positive electrode active material layer”.
The limitation “in a plan view, the second part protrudes from the negative electrode” in claim 6 should be amended to read “the second part protrudes in a direction relative to an end of a negative electrode material layer in plan view” (see fig. 4 and par.0044 of the specification of the instant application).
Claim 3 is objected to as being dependent on the objected claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al. (JP 2017-157471 with machine translation provided by the applicant).
With regard to claim 1, Uematsu et al. teach a lithium ion battery comprising a positive electrode (18), a negative electrode (19), a separator (21) and a non-aqueous electrolyte (fig.2, par.0021, par.0042). Fig. 2-4 clearly show that the negative electrode (19) faces the positive electrode (18).
The positive electrode (18) is shown in Fig.5:

    PNG
    media_image1.png
    331
    592
    media_image1.png
    Greyscale
.
	The positive electrode (18) comprises the positive current collector (30), the positive electrode mixture layer (31) and the insulating layer (34) (par.0029-0030 and par.0046).
The positive electrode mixture layer (31) comprises a positive electrode active substance, a conductive auxiliary agent and a binder (par.0030), so it meets the limitations of claim 1 for “a positive electrode active material layer which comprises a positive electrode active material and is formed on the positive electrode current collector except for a part in which the positive electrode current collector is exposed”.
	The insulating layer (34) may comprise insulating inorganic particles (par.0052), which are the same as the inorganic filler in par.0028 of the specification of the instant application.
The examiner includes an annotated fig.5:

    PNG
    media_image2.png
    436
    861
    media_image2.png
    Greyscale
.
	The annotated Fig.5 of Uematsu et al. shows that the insulating layer (34) meets the limitations of claim 1 for “the insulating filler layer is formed at a boundary part between the part in which the positive current collector is exposed and the positive electrode active material layer”.
	The annotated fig. 5 shows that the boundary part includes a stacking part (37) in which the insulating layer (34) is overlaid with the positive electrode mixture layer (31), and an end surface of the positive electrode mixture layer (31) closer to the boundary part is covered with the insulating layer (34).
	Therefore, the lithium ion battery of Uematsu et al. anticipates the battery of claim 1.
	With regard to claim 2, fig. 5 of Uematsu et al. shows that the positive electrode mixture layer (31) includes:
- a first area fixed to the surface of the positive current collector (30), and 
-a second area which extends from the first area and it is fixed to the surface of the insulating layer (34).
	Fig.5 also shows that in the stacking area, the insulating layer (34) has an inclined surface such that the insulating layer (34) has a thickness continuously decreasing towards the first area of the positive electrode mixture layer (31) fixed to the surface of the positive current collector (30).
	With regard to claim 3, fig.5 of Uematsu et al. shows that the inclination angle of the inclined surface of the insulating layer (34) with respect to the positive current collector (40) is between 5o and 50o.
	With regard to claim 6, fig. 4 and 5 of Uematsu et al. show that the insulating layer (34) has a first part overlaid with the positive active material layer (31) and a second part not overlaid with the positive active material layer (31), and the second part protrudes in a direction relative to an end of a negative electrode material layer (32) in plan view.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (JP 2017-157471 with machine translation provided by the applicant).
With regard to claim 4, Uematsu et al. teach the non-aqueous electrolyte secondary battery of claim 1 (see paragraph 6 above), wherein the width of a stacking part (37) in which the insulating layer (34) is overlaid with the positive electrode mixture layer (31) is marked B (see fig.4).
	Uematsu et al. do not teach that B is 500m or less
	However, Uematsu et al. define as A the width of the insulating layer (34) and teach that the ratio B/A is between 0.001 and 0.5. This provides for reliable overlapping and suppresses the separation of the overlapping portion of the insulating layer (24) from the current collector (30) (par.0018-0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the width B of the stacking part (37), in order to obtain the desired overlapping and suppresses the separation of the overlapping portion of the insulating layer (34) from the current collector (30).
With regard to claim 5, Uematsu et al. teach the non-aqueous electrolyte secondary battery of claim 1 (see paragraph 6 above).
Fig. 4 shows the shape of the insulating layer (34) facing the negative electrode (19):

    PNG
    media_image3.png
    237
    289
    media_image3.png
    Greyscale
.
The surface of the insulating layer (34) facing the negative electrode is not flat.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to change the shape of the portion of the insulating layer (34) facing the negative electrode (19).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) (MPEP 2144.04.II.B. Changes in Shape).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722